25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Arnold Norman FANT, Plaintiff Appellant,v.UNITED STATES MARSHAL SERVICE;  K. Michael Moore, Director;John Doe;  Joe Lazar;  Wallace E. Cheney;  CharlesA. Curran;  United States of America,Defendants Appellees.
No. 94-6087.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 16, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-288-R).
Arnold Norman Fant, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his action without prejudice for failure to obey a court order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Fant v. United States Marshal Serv., No. CA-92-288-R (E.D. Va.  June 29, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Fant's motion for appointment of counsel.   See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984)